DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17, 21 and 23-24 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…etching the interlayer with an at least partially isotropic etchant through the first opening, wherein an etch rate of the at least partially isotropic etchant for the interlayer is higher than an etch rate for the transfer layer and the patterning layer; forming a conformal layer over the interlayer and the patterning layer to fill the first opening; etching the conformal layer and the transfer layer with an anisotropic etch to form a second opening in the transfer layer;...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 21 is that the prior art does not disclose or suggest the claimed limitations “…and forming a circular top electrode disposed over an upper surface of the MTJ, wherein a sidewall of the circular top electrode comprises a tapered lateral surface defining an undercut of the circular top electrode, such that a top surface of the circular top electrode has a first diameter and a lower portion of the circular top electrode corresponding to the undercut and corresponding to a top surface of the MTJ;...”, in combination with the rest of the limitations of claim 21.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOUNIR S AMER/Primary Examiner, Art Unit 2894